Scott, J.,

delivered the opinion of the Court.

This was an action of trover, brought by the plaintiff against the defendant in error, to recover a female slave. The plaintiff conveyed to *508the defendant the slave in controversy by an instrument of which the following is a copy : “Received, St. Louis, Aug., 1843, of Philip Rock, the sum of $400, being in full for my slave Maria; the said Maria mulatto girl, aged 15 years; the said Mary slave for life. L. MontanyN
Parol evidence was offered, tending to show that the transaction wa3 only a mortgage, and designed as a security for the sum of $400, loaned by the plaintiff to/the defendant. Evidence was also produced to show that the services of the slave were worth more than the interest of the money, with a view to avoid the contract as usurious and contrary to law. Before the institution of the suit, the four hundred dollars were offered to be returned to the defendant.
Under an instruction from the court, verdict and judgment were rendered for the defendant.
• This case does not fáll within the principle of those which admit parol evidence to explain a receipt. The instrument evidencing the sale of the slave, although’ containing an acknowledgment of the receipt of the purchase money is clearly a bill of sale, absolute and unconditional; and^ .according to the case of Hogel vs. Lindell, deckled at this term of the vCourt, parol evidence was not admissible to convert it into a mortgage.
Nor does the general principle that a contract in violation of law cannot be made the foundation of an action, apply to contracts affected with usury, under our laws regulating the interest of money. Those, laws do not avoid usurious contracts. They expressly recognise the right of the plaintiff to a recovery, after deducting the penalty for usury, and in this respect are different from some usury laws which render the contract void. DeWolf vs. Johnson, 10 Wheat., 367.
•The otheir Judges concurring, the judgment will be affirmed.